ON MOTION FOR REHEARING AND/OR CLARIFICATION
PER CURIAM.
Appellees have petitioned this court to rehear and reconsider its opinion of February 6, 1991, to the extent of restricting the issue to be determined on remand to whether there was workers’ compensation insurance in place at the time of the accident. Appellees contend that it is clear from our opinion that, if there was workers’ compensation insurance in place at the time of the accident, then Phillips is entitled to such benefits only. If there were no such insurance available at said time, the judgment heretofore entered should stand and no further trial on the issues of liability and damages is necessary.
On March 15, 1991, we issued a rule directing appellants, within fifteen days, to show cause why appellees’ motion should not be granted. No response having been received, the appellees’ motion for rehearing and/or clarification is granted and, upon remand, the trial court shall, by appropriate motion or trial, determine the sole issue of whether, at the time of the accident in question, there was workers’ compensation insurance in place, available to appellee, Phillips. If there was not, then the judgment for $1,000,000 shall stand. If it is determined that such insurance was available, the court shall vacate said judgment and direct that workers’ compensation benefits be paid to appellee, Phillips, as provided by law.
DOWNEY and LETTS, JJ., and WALDEN, JAMES H., Senior Judge, concur. .